United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1593
Issued: April 16, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 9, 2018 appellant, through counsel, filed a timely appeal from a February 15,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from OWCP’s February 15, 2018 decision was Tuesday,
August 14, 2018. Because using August 15, 2018, the date the appeal was received by the Clerk of the Appellate
Boards, would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is August 9, 2018, rendering the appeal timely filed. 20 C.F.R. § 501.3(f)(1).

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits in this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s wage-loss compensation and
medical benefits pursuant to 5 U.S.C. § 8123(d) due to her failure to attend a scheduled medical
examination.
FACTUAL HISTORY
On September 13, 2016 appellant, then a 46-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on September 12, 2016, while delivering mail in an apartment
complex she was verbally assaulted and locked in a hallway by a resident who held the door closed
until she was able to call for help and forcibly exit through the door 20 minutes later. She stopped
work on September 14, 2016, and received continuation of pay through October 27, 2016. OWCP
initially accepted her claim for panic disorder without agoraphobia and later expanded appellant’s
claim to include major depressive disorder, single episode, severe without psychotic features.
Effective October 26, 2016, appellant received wage-loss compensation for temporary total
disability on the supplemental rolls.
In a letter dated March 31, 2017, OWCP advised appellant that an appointment had been
scheduled for her in order to assess the nature of her condition, the extent of disability, and
appropriate treatment. It explained that her entitlement to compensation could be suspended,
pursuant to 5 U.S.C. § 8123(d), if she refused to submit to or obstructed an examination. The letter
was also sent to counsel.
By letter dated April 4, 2017, mailed to appellant’s address of record, OWCP referred
appellant to Dr. Richard W. Cohen, a Board-certified psychiatrist, for an appointment on April 17,
2017 at 10:45 a.m. Eastern Standard Time (EST), to determine the nature and extent of any
residuals of her accepted work-related conditions, and whether she was capable of returning to
full-duty employment.
On April 18, 2017 QTC Medical Services, OWCP’s scheduling contractor, advised OWCP
that appellant had not appeared for her scheduled April 17, 2017 examination with Dr. Cohen.
By letter dated April 17, 2017, counsel advised OWCP that he had just received the April 4,
2017 letter which notified appellant of a second opinion examination scheduled for April 17, 2017.
He indicated that appellant had not received the March 31, 2017 letter. Counsel indicated that, as
appellant’s authorized representative, he should have been notified of a referral for a second
opinion examination. He asserted that OWCP provided inadequate notice and therefore requested
that the second opinion examination be rescheduled.

3

5 U.S.C. § 8101 et seq.

2

By letter dated April 18, 2017, OWCP again referred her to Dr. Cohen. The appointment
was scheduled for May 16, 2017 at 10:00 a.m. EST. This notice was also sent to counsel.
By letter dated April 24, 2017, counsel acknowledged receipt of OWCP’s correspondence
dated April 18, 2017. He requested a copy of the letter sent to the physician, the statement of
accepted facts, and the questions for the physician.
On May 12, 2017 QTC Medical Services requested approval from OWCP to reschedule
the May 16, 2017 examination, noting that appellant had called, stating that she had a prior
engagement and would not be attending the May 16, 2017 second opinion examination. OWCP
denied the request, indicating that it had previously rescheduled the examination. It noted that
counsel would be notified of this determination.
On June 1, 2017 QTC Medical Services notified OWCP that appellant had not appeared
for her May 16, 2017 examination.4
On June 8, 2017 OWCP provided notice to appellant that it proposed to suspend her wageloss compensation and medical benefits, pursuant to 5 U.S.C. § 8123(d), based upon her failure to
attend the scheduled May 16, 2017 second opinion examination. It advised her that she had 14
days to provide a written explanation of her reasons, with substantive corroborating evidence, for
failing to attend the scheduled examination. OWCP explained that an employee’s right to
compensation under FECA shall be suspended during the period of a refusal or obstruction of an
examination by a physician.
On June 12, 2017 counsel indicated that appellant had attended the May 16, 2017 second
opinion examination, but that neither Dr. Cohen nor any of his staff were present. Counsel
referenced an attached picture as supportive evidence. The picture, stamped “May 16” and “10:00
a.m.” showed Dr. Cohen’s office door with a hand holding up OWCP’s April 4, 2017 scheduling
letter. He also expressed appellant’s willingness to cooperate, and requested that the appointment
be rescheduled.
In an e-mail dated June 14, 2017, a QTC Medical Services representative indicated that she
spoke with Dr. Cohen on June 14, 2017 and he confirmed that he was in the office on
May 16, 2017. Dr. Cohen noted that he had another patient scheduled for 9:00 a.m. on May 16,
2017, and that appellant was scheduled for 10:00 a.m. He further indicated that he has two
secretaries in the office and emphasized that appellant had not attended her appointment.
By decision dated June 23, 2017, OWCP finalized its proposed suspension of wage-loss
compensation and medical benefits, effective that same date. It noted that it had directed appellant
on April 18, 2017 to report for the examination scheduled on May 16, 2017, but that she had not
attended the examination or shown good cause for her failure to attend the examination. It
indicated that appellant had failed to establish good cause for her failure to attend the scheduled
4

The Board notes that a May 22, 2017 fiscal worksheet shows that appellant was paid wage-loss compensation on
the supplemental rolls through May 12, 2017. On June 7, 2017 appellant filed a claim for compensation (Form CA7) for wage loss for the period May 13 to 26, 2017.

3

examination and therefore, pursuant to 5 U.S.C. § 8123(d), her compensation and medical benefits
were suspended, effective June 23, 2017.
On June 28, 2017 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.5
A telephonic hearing was held on December 13, 2017. Counsel explained in an opening
statement that appellant had attended the scheduled examination and, when no one responded to
her knocking on the door, she called Dr. Cohen’s office, but no one answered. He further
explained, and appellant testified, that she took a picture of the door and her appointment letter
with her cellular phone to prove she had attempted to attend the scheduled appointment at the
correct time. Appellant further testified that, when she entered the building in which Dr. Cohen’s
office was located she had to sign in and “be buzzed into the back.” She noted that she had signed
in at 9:40 a.m. Appellant explained that she had arrived early because she had been instructed on
her notice of appointment to arrive at 9:45 a.m. to complete paperwork. She testified that she
waited in a chair for Dr. Cohen to arrive, and that the people in the adjacent office, including
another doctor, saw her waiting.
By decision dated February 15, 2018, an OWCP hearing representative affirmed the
June 23, 2017 decision. He found that no evidence was submitted to establish that appellant had
good cause for not attending the scheduled second opinion examination or that Dr. Cohen’s office
was closed and unoccupied when she was scheduled to attend. The hearing representative noted
that the claimant had not been paid total disability compensation benefits for the period May 13
through June 11, 2017 as a result of the suspension of benefits.
LEGAL PRECEDENT
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability as
a result of federal employment, to undergo a physical examination as it deems necessary.6 The
determination of the need for an examination, the type of examination, the choice of locale, and
the choice of medical examiners are matters within the province and discretion of OWCP.7
OWCP’s regulations provide that a claimant must submit to an examination by a qualified
physician as often and at such times and places as OWCP considers reasonably necessary.8 Both
FECA and OWCP’s regulations provide that, if an employee refuses to submit to or obstructs a
directed medical examination, his or her right to compensation is suspended until the refusal or
5

On July 24, 2017 appellant filed three additional claims for compensation (Form CA-7) for wage-loss for the
period May 27 to July 7, 2017. On July 25, 2017 OWCP paid appellant wage-loss compensation on the supplemental
rolls for the claimed periods commencing June 12, 2017, which was the date that counsel indicated that appellant
would attend another rescheduled examination. The record reveals that appellant was not paid for the wage loss
claimed for the period May 13 to 26, 2017.
6

5 U.S.C. § 8123.

7

J.T., 59 ECAB 293 (2008); S.B., 58 ECAB 267 (2007); James C. Talbert, 42 ECAB 974 (1991).

8

20 C.F.R. § 10.320.

4

obstruction ceases.9 OWCP’s procedures further provide that, before OWCP may invoke these
provisions, the employee is to be provided a period of 14 days within which to present in writing
his or her reasons for the refusal or obstruction.10 If good cause for the refusal or obstruction is
not established, entitlement to compensation is suspended in accordance with section 8123(d) of
FECA.11
The determination of the need for an examination, the type of examination, the choice of
locale and the choice of medical examiners are matters within the province and discretion of
OWCP.12 The only limitation on this authority is that of reasonableness.13 OWCP’s regulation,
20 C.F.R. § 10.320, provides that an injured employee “must submit to examination by a qualified
physician as often and at such times and places as [OWCP] considers reasonably necessary.”14
ANALYSIS
The Board finds that OWCP improperly suspended appellant’s wage-loss compensation
and medical benefits pursuant to 5 U.S.C. § 8123(d).
Appellant and counsel were both notified by letter dated April 18, 2017 that she was to
attend a rescheduled second opinion examination with Dr. Cohen on May 16, 2017 at 10:00 a.m.
EST. On June 1, 2017 QTC Medical Services notified OWCP that appellant did not appear for
the scheduled appointment. On June 8, 2017 OWCP informed appellant that it proposed to
suspend her compensation benefits pursuant to 5 U.S.C. § 8123. On June 12, 2017 counsel
contended that appellant had, in fact, attended the May 16, 2017 examination and attached a
photograph, stamped “May 16” and “10:00 a.m.” showed Dr. Cohen’s office door with a hand
holding up OWCP’s April 4, 2017 scheduling letter. Counsel requested that QTC contact
Dr. Cohen’s office to confirm that appellant did not appear at the appointed time. On June 14,
2017 a QTC Medical Services representative indicated that she had spoken with Dr. Cohen and he
confirmed that he was in the office on May 16, 2017, that he had two secretaries in his office, and
that appellant had not appeared for her 10:00 a.m. appointment. By decision dated June 23, 2017,
OWCP finalized its proposed suspension, effective that same date.
During the telephonic hearing appellant testified that she had shown up for the appointment
at 9:40 a.m. on May 16, 2017. She explained that she arrived at the location early at 9:45a.m. so
that she could complete paperwork prior to the examination. Appellant testified that upon her
arrival she had to be buzzed into the building, she was also required to sign in, but that nobody
9

Supra note 7; 20 C.F.R. § 10.323; Dana D. Hudson, 57 ECAB 298 (2006).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13(d) (September 2010).
11

Id.

12

James C. Talbert, 42 ECAB 974 (1991).

13

Raymond J. Hubenak, 44 ECAB 395 (1993).

14

Daniel J. Perea, 42 ECAB 214 (1990).

5

answered Dr. Cohen’s door when she knocked following her arrival. She also testified that she
waited in a chair for Dr. Cohen to arrive, that the people in the adjacent office saw her waiting,
and another doctor also saw her waiting. During the hearing counsel explained, and appellant
testified, that she had called Dr. Cohen’s office while she was waiting, that she had called her
counsel’s office to let him know Dr. Cohen was not in his office, and that she also took a picture
of the door and her appointment letter with her cellular phone to prove she had attempted to attend
the scheduled appointment at the correct time.
The Board finds that the evidence of record establishes that appellant has shown good cause
for not completing the scheduled second opinion examination with Dr. Cohen on May 16, 2017,
as required. The evidence of record establishes that she appeared for the examination, as
scheduled, but that neither Dr. Cohen nor his staff were present to let her in the physician’s office
at the time of the scheduled examination. Her hearing testimony is unrefuted and contains
persuasive evidence of her actions on the morning of May 16, 2017.
OWCP may only invoke the sanction provision of 5 U.S.C. § 8123(d) if good cause for the
refusal or obstruction is not established. As appellant established that she attended and attempted
to participate in the May 16, 2017 second opinion examination she has established good cause.
Therefore, the Board finds that OWCP acted unreasonably and therefore abused its discretion in
suspending her wage-loss compensation and medical benefits for the period May 13 through
June 11, 2017.15
CONCLUSION
The Board finds that OWCP improperly suspended appellant’s compensation benefits
pursuant to 5 U.S.C. § 8123(d).

15

Andrew Sturzione, Sr., Docket No. 01-0836 (issued August 13, 2002).

6

ORDER
IT IS HEREBY ORDERED THAT the February 15, 2018 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: April 16, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

